Exhibit 10.1

AMENDMENTS TO EXECUTIVE EMPLOYMENT AGREEMENTS

On April 28, 2014, ARIAD Pharmaceuticals, Inc. (the “Company”) extended the term
of the employment agreement of each of the following executive officers, as
follows:

 

     Term of Agreement Extended

Name and Title

  

From

  

To

David L. Berstein, Esq.

Senior Vice President, General Counsel and Chief

Intellectual Property Counsel, and Secretary

   December 31, 2014    December 31, 2016

Daniel M. Bollag, Ph.D

Senior Vice President, Regulatory Affairs and Quality

   December 31, 2014    December 31, 2016

Maria E. Cantor

Senior Vice President, Corporate Affairs and Human

Resources

   June 30, 2015    December 31, 2016

Timothy P. Clackson, Ph.D.

President of Research and Development and Chief

Scientific Officer

   June 30, 2015    December 31, 2016

Martin J. Duvall

Executive Vice President and Chief Commercial Officer

   December 31, 2014    December 31, 2016

Edward M. Fitzgerald

Executive Vice President, Chief Financial Officer and

Treasurer

   June 30, 2015    December 31, 2016

Frank G. Haluska, M.D., Ph.D.

Senior Vice President, Clinical Research and

Development and Chief Medical Officer

   December 31, 2014    December 31, 2016

The term of employment for each officer is thereafter subject to automatic
renewal for successive one-year terms absent notice to the contrary by either
party, as provided in their employment agreements.

The terms of employment for each of Harvey J. Berger, M.D., Chairman and Chief
Executive Officer, and Hugh M. Cole, Senior Vice President, Chief Business
Officer, remain December 31, 2016, subject to automatic renewal as provided in
their employment agreements.